DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
In claims 12-19, the claim elements:
“one or more computing devices configured to control … initiate … capture … store…combine … ”
“one or more input devices configured to change …”
“a second one of the one or more computing devices configured to control… initiate…capture…store…transmit”
are limitations that invokes 35 U.S.C. 112, sixth paragraph or 112(f). Claim limitations as disclosed above have been interpreted under 35 U.S.C. 112, sixth paragraph or 112(f), because it uses a non-structural terms coupled with functional language as underlined in the above claim elements without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 12-19 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification and drawings shows that the following appears to be the corresponding structure described in the specification of the instant application publication for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: [Paragraph 97: “The example computing system 1500 of FIG. 15 includes a processor 1502. The example processor 1502 may be any general purpose central processing unit (CPU) from any manufacturer. In some other examples, the processor 1502 may include one or more specialized processing units, such as RISC processors with an ARM core, graphic processing units, digital signal processors, and/or system-on-chips (SoC). The processor 1502 executes machine readable instructions 1504 that may be stored locally at the processor (e.g., in an included cache or SoC), in a random access memory 1506 (or other volatile memory), in a read only memory 1508 (or other non-volatile memory such as FLASH memory), and/or in a mass storage device 1510. The example mass storage device 1510 may be a hard drive, a solid state storage drive, a hybrid drive, a RAID array, and/or any other mass data storage device.”]
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Nye et al (U.S. 20200160574 A1; Nye)
Regarding claim 1, Nye discloses a method to generate a video from multiple cameras (Fig.1, video capturing device 106 ; Fig.2B,camera icon 212) and  including a digital X-ray imaging device, (Paragraph 28: “image data source 306 may be a conventional x-ray device that utilizes a film to capture the x-ray image, a stationary x-ray device.”) the method comprising: 
initiating a recording session on an X-ray digital imaging device; (Fig.7, block 704 and Paragraph 70: “the example aggregate system 300 initiates an x-ray image capture at block 704. For example, the image data source 306 may need to load a patient record before the process of capturing an x-ray image begins, and initiating x-ray image capture initiates the process.”)
capturing one or more images using a first one of a plurality of imaging sensors (Fig.3, image data source 306) of the X-ray digital imaging device; (Paragraph 30: “ image data source 306 may be a conventional x-ray device that utilizes a film to capture the x-ray image, a stationary x-ray device, or any other type of radiography device that produces an output image of the internal structures of a patient's body.”; Fig.8, step 802 and Paragraph 71: “The vitals capturer 302 receives the trigger from the image data source 306. For example, the trigger may be an instruction, a notification, etc. that provides power to the example vitals capturing devices 106, 108 of the vitals capturer 302.”). 
capturing one or more videos using a second one of the plurality of imaging sensors (Fig.1, video capturing device 106); Fig.8, step 806 and Paragraph 72: “At block 806, the example vitals capturer 302 has determined the video capturing device 106 is available and the video capturing device 106 captures frames of the example vitals monitor 112 of FIG. 1. For example, the video capturing device 106 is previously positioned to focus on the vitals monitor 112. When the video capturing device 106 is activated, the device records the image in frames (e.g., number of images that are projected per second, per minute, etc.).”).
storing, on a machine readable storage device, (Paragraph 66: “The program may be embodied in software stored on a non-transitory computer readable storage medium.”) two or more files corresponding to the one or more images and the one or more videos captured using the first and second ones of the plurality of imaging sensors; (Paragraph 84: “At block 1004, the composite image generator 416 creates and composite image file to store the associated vitals data with the image data as one.” ; Fig.7, step 708 and Paragraph 78: “At block 708 … the vitals aggregator 412 may receive image data from the image data source 306 and process, tagged, and new vitals data from the vitals database 410.” ;  Fig.8, step 802 and paragraph 65: “the vitals aggregator 412 in communication with the example user interface 200 to provide acceptable data to the composite image generator 416. The data flow of FIG. 6, at 602, begins when the image data source 306 provides a first image data acquisition trigger to the video capturing device 106.” ; Paragraph 58: “The example vital analyzer 308 includes the example vitals database 410 to store vital information 402 and vitals data received from the vitals data manager 408.”) and 
combining the two or more files into a single video file representative of the recording session. (Fig.7, step 714 and Paragraph 83: “At block 714 … the composite image generator 416 generates the composite image.” and Fig.9, step 902, 908 ; Paragraph 84: “At block 1004, the composite image generator 416 creates and composite image file to store the associated vitals data with the image data as one.”)

Regarding claim 2, Nye discloses further comprising associating the two or more files with the same recording session, (Fig.7, step 702 and Paragraph 69: “At block 702, the example aggregate system 300 loads a patient record. For example, the health care specialist may select the patient information box 204 on the patient selection display 202 by utilizing physical contact on a touch sensitive LCD display, a click of a mouse, etc. and the image data source 306 receives the patient selection.”) wherein the combining of the two or more files is based on the two or more files being associated with the same recording session. (Fig.7, step 708 and Paragraph 78: “ At block 708, the process returns to FIG. 7 and the vitals aggregator 412 aggregates the vitals data and the image data.” ; and Paragraph 84: “At block 1004, the composite image generator 416 creates and composite image file to store the associated vitals data with the image data as one.”)


Regarding claims 3 and 13, Nye discloses further comprising transmitting the two or more video files from the X-ray digital imaging device to an external computing device, (Paragraph 92: “The interface circuit 1120 of the illustrated example also includes a communication device such as a transmitter, a receiver, a transceiver, a modem, a residential gateway, a wireless access point, and/or a network interface to facilitate exchange of data with external machines (e.g., computing devices of any kind) via a network 1126.”) wherein the external computing device (external machines (e.g., computing devices of any kind) via a network 1126.) automatically combines the two or more video files into the single video file. (Fig.5, step 512 and Paragraph 64: “At 512, after the vital aggregator 412 aggregates patient P1 vitals with the image data, the example vitals aggregator 412 provides the patient P1 aggregate vitals and image data to the example composite image generator 416.”, it show that 

Regarding claim 4, Nye discloses wherein capturing a first one of the one or more images using the first one of the plurality of imaging sensors (image data source 306) is in response to initiating the recording session, (Fig.5, step 502 and Paragraph 64: “at 502, the image data source 306 provides an image data acquisition trigger to trigger the vitals capturing 302 to capture a patient's vitals.” and Paragraph 70: “the image data source 306 may need to load a patient record before the process of capturing an x-ray image begins, and initiating x-ray image capture initiates the process.”) and 
capturing a first one of the one or more videos using the second one of the plurality of imaging sensors (capturing devices 106) is in response to actuating or deactuating an input device that controls the second one of the plurality of imaging sensors. (Fig.5, step 504 and Paragraph 64: “at 504, the vitals capturer 302 activates one and/or both of the vitals capturing devices 106, 108. In some examples, one vitals capturing device may be activated and the other is not.”)   

Regarding claim 5, Nye discloses wherein the plurality of imaging sensors comprises at least one of a visible light camera an infrared camera, or a thermal imaging camera, (Fig.1, video capturing device 106 and Paragraph 90: “The input device(s) can be implemented by, for example, an audio sensor, a microphone, a camera (still or video),”) and a digital X-ray imaging sensor.(Fig.3, image data source 306 and Paragraph 30: “ image data source 306 may be a conventional x-ray device that utilizes a film to capture the x-ray image, a stationary x-ray device, or any other type of radiography device that produces an output image of the internal structures of a patient's body.”) 

Regarding claim 6, Nye discloses wherein the at least one of the visible light camera or the infrared camera has a first field of view for the capturing of the one or more-22- 65248US01 (68952-US) images using the first one of a plurality of imaging sensors,  (Paragraph 28: “The example video capturing device 106 is a 360 degree rotatable camera that can adjust its position according to the location of the vital monitor 112. The example video capturing device 106 may be coupled to the image data source 306 at any location.”) and 
the first field of view overlaps with a exposure field of an X-ray source that directs X-rays toward the digital X-ray imaging sensor for the capturing of the one or more videos using the second one of the plurality of imaging sensors. (Fig.1, video capturing device 106) (Paragraph 28: “the environment 100 include a video capturing device 106 to capture visual vital information of the patient from the vital monitor 112 during an x-ray procedure. For example, when the x-ray device is taking pictures of the patient, the video capturing device 106 is taking multiple frames of the vital monitor 112 to monitor the patient's vitals. The example video capturing device 106 is a 360 degree rotatable camera that can adjust its position according to the location of the vital monitor 112.”)

Regarding claims 7 and 19, Nye discloses wherein the storing of the two or more files comprises storing timestamps associated with the two or more files, (Fig.8, step 808 and (Paragraph 31: “when an x-ray image is captured of a patient's broken elbow, the image data source 306 may add a header on the image that includes the time the image was taken, the date, the location, etc.”)  and the combining the two or more files into the single video file is based on the timestamps.  (Fig.8, step 708 and Paragraph 95: “improve a patient imaging and examination process by incorporating patient vitals information into an x-ray image to form a composite image such by capturing the vitals information in real-time during the x-ray imaging procedure.”))   

Regarding claims 8 and 16, Nye discloses wherein the storing the two or more files comprises:
storing a first video file or an image file captured via a targeting camera and in response to the initiation of the recording session, (Fig.7, block 704 and Paragraph 70: “the example aggregate system 300 initiates an x-ray image capture at block 704. For example, the image data source 306 may need to load a patient record before the process of capturing an x-ray image begins, and initiating x-ray image capture initiates the process.”) wherein the targeting camera (video capturing device 106) is the first one of the plurality of imaging sensors; ; (Paragraph 49: “the video capturing device 106 utilizes a lens positioned towards the example vital monitor 112 and, once activated, the video capturing device 106 captures image and/or video frames of the image the lens is positioned towards (e.g., the vital monitor 112), and store them.”) and 
storing a second video file captured via a X-ray digital imaging sensor during the recording session and in response to receiving an input initiating output of X-rays, (Fig.8, step 802 and Paragraph 71: “The vitals capturer 302 receives the trigger from the image data source 306. For example, the trigger may be an instruction, a notification, etc. that provides power to the example vitals capturing devices 106, 108 of the vitals capturer 302.”) wherein the X-ray digital imaging sensor is the second one of the plurality of imaging sensors. (Paragraph 30: “ image data source 306 may be a conventional x-ray device that utilizes a film to capture the x-ray image, a stationary x-ray device, or any other type of radiography device that produces an output image of the internal structures of a patient's body.”, )

Regarding claims 9 and 17, Nye discloses wherein the storing the two or more files comprises:
storing a first video file captured via a X-ray digital imaging sensor during the recording session and in response to the initiation of the recording session, (Paragraph 53: “ an image archive 310 to store and process the x-ray image received from the example vital analyzer 308. The example image archive 310 is a picture archiving and communications system (PACS). As used herein, a PACS is a medical imaging technology used to securely store and digitally transmit electronic images and clinically-relevant reports.”) wherein the X-ray digital imaging sensor is the first one of the plurality of imaging sensors; (Paragraph 30: “ image data source 306 may be a conventional x-ray device that utilizes a film to capture the x-ray image, a stationary x-ray device, or any other type of radiography device that produces an output image of the internal structures of a patient's body.”) and 
storing a second video file or an image file captured via a targeting camera and in response to receiving an input ceasing output of X-rays, (Paragraph 49: “vital capturer 302 to capture vitals of a patient in real time during an x-ray procedure … the video capturing device 106 utilizes a lens positioned towards the example vital monitor 112 and, once activated, the video capturing device 106 captures image and/or video frames of the image the lens is positioned towards (e.g., the vital monitor 112), and store them.” ; Paragraph 64: “. At 504, the vitals capturer 302 activates one and/or both of the vitals capturing devices 106, 108. In some examples, one vitals capturing device may be activated and the other is not.”) wherein the targeting camera is the second one of the plurality of imaging sensors.(Paragraph 72: “At block 806, the example vitals capturer 302 has determined the video capturing device 106 is available and the video capturing device 106 captures frames of the example vitals monitor 112 of FIG. 1.) 

Regarding claims 10 and 18, Nye discloses wherein the storing the two or more files comprises:
storing a first video file or an image file captured via a targeting camera (video capturing device 106)  and in response to the initiation of the recording session, (Fig.7, block 704 and Paragraph 70: “the example aggregate system 300 initiates an x-ray image capture at block 704. For example, the image data source 306 may need to load a patient record before the process of capturing an x-ray image begins, and initiating x-ray image capture initiates the process.”) wherein the targeting camera (video capturing device 106) is the first one of the plurality of imaging sensors; (Paragraph 49: “the video capturing device 106 utilizes a lens positioned towards the example vital monitor 112 and, once activated, the video capturing device 106 captures image and/or video frames of the image the lens is positioned towards (e.g., the vital monitor 112), and store them.”) 
storing a second video file captured via a X-ray digital imaging sensor during the recording session and in response to receiving an input initiating output of X-rays, (Fig.8, step 802 and Paragraph 71: “The vitals capturer 302 receives the trigger from the image data source 306. For example, the trigger may be an instruction, a notification, etc. that provides power to the example vitals capturing devices 106, 108 of the vitals capturer 302.”) wherein the X-ray digital imaging sensor is the second one of the plurality of imaging sensors. (Paragraph 30: “ image data source 306 may be a conventional x-ray device that utilizes a film to capture the x-ray image, a stationary x-ray device, or any other type of radiography device that produces an output image of the internal structures of a patient's body.”) and 
storing a third video file or second image file captured via the targeting camera (video capturing device 106) during the recording session and in response to receiving a second input ceasing output of X-rays. (Paragraph 28 : “when the x-ray device is taking pictures of the patient, the video capturing device 106 is taking multiple frames of the vital monitor 112 to monitor the patient's vitals.” ; Paragraph 49: “the video capturing device 106 utilizes a lens positioned towards the example vital monitor 112 and, once activated, the video capturing device 106 captures image and/or video frames of the image the lens is positioned towards (e.g., the vital monitor 112), and store them” it shows that “multiple frames” read as “ third video file or second image file”.)

Regarding claims 11 and 20, Nye discloses wherein the one or more images comprise at least one of an image or a video. (Paragraph 59: “ vitals aggregator 412 to receive the tagged vitals information and the x-ray image 414 associated with the patient and organize the tagged vitals information with the x-ray image 414 to form a composite image. For example, the vitals aggregator 412 can combine a vital information with an x-ray image.”)


Regarding claim 12, Nye discloses An X-ray scanning system, (Fig.1 and Paragraph 7: “FIG. 1 is an example environment representative of a health care provider room wherein the vitals capturing device and x-ray device are in use.”) comprising: 
a portable X-ray scanner, (Paragraph 19: “By providing imaging services via a mobile or portable x-ray imaging device,”) comprising:
a digital X-ray detector  configured to generate digital video based on incident X-ray radiation; (Paragraph 28: “when the x-ray device is taking pictures of the patient, the video capturing device 106 is taking multiple frames of the vital monitor 112 to monitor the patient's vitals.”)
an X-ray tube configured to output X-ray radiation; (Paragraph 30: “image data source 306 may be a conventional x-ray device that utilizes a film to capture the x-ray image, a stationary x-ray device, or any other type of radiography device that produces an output image of the internal structures of a patient's body.”,  all x-ray imaging device).
a targeting camera (video capture device 106) configured to generate digital video of at least a portion of an exposure field of the X-ray tube; (Paragraph 28: “video capturing device 106 is a 360 degree rotatable camera that can adjust its position according to the location of the vital monitor 112. The example video capturing device 106 may be coupled to the image data source 306 at any location.”) and 
a machine readable storage device; (Fig.11 , local memory 1113 Paragraph 67: “the example processes of FIGS. 7, 8, 9, and 10 may be implemented using executable instructions (e.g., computer and/or machine readable instructions) stored on a non-transitory computer and/or machine readable medium”) and
 one or more computing devices (Fig. 11, processor 1112 and Paragraph 88: “the processor 1112 of the illustrated example is in communication with a main memory including a volatile memory 1114 and a non-volatile memory 1116 via a bus 1118.”) configured to:
control the X-ray tube; (Fig.7, step 704 and Paragraph 70: “aggregate system 300 initiates an x-ray image capture at block 704” or  Paragraph 30 : “computed radiography (CR) plates are a digital replacement of conventional x-ray film radiography which utilizes a flexible phosphor imaging plate to capture a digital image instead of conventional photographic film. For example, the image data source 306 may expose an imaging plate to x-rays, digitize the plate by a laser scanner, remove the x-rays off the plate, and then display the digitized image on the example user interface 200.”  ; Paragraph 87: “The processor 1112 of the illustrated example is hardware. For example, the processor 1112 can be implemented by one or more integrated circuits, logic circuits, microprocessors, GPUs, DSPs, or controllers from any desired family or manufacturer.”)
initiate a recording session on the portable X-ray scanner; (Fig.7, step 704 and Paragraph 70: “aggregate system 300 initiates an x-ray image capture at block 704”)
capture one or more videos using a first one of a plurality of imaging sensors of the targeting camera; (Fig.7 , step 706 and Paragraph 70 : “At block 706, the image data source 306 triggers patient vitals capture. For example, capturing the vitals of a patient is pertinent when the patient is undergoing the process of x-ray capture, so when the x-ray image capture is initiated, the aggregate system 300 provides instructions to capture the patient vitals.”)
capture one or more videos using the digital X-ray detector; (Fig.8, step 802 and Paragraph 71 : “The vitals capturer 302 receives the trigger from the image data source 306. For example, the trigger may be an instruction, a notification, etc. that provides power to the example vitals capturing devices 106, 108 of the vitals capturer 302.”)
store, on the machine readable storage device, (Fig.11 , local memory 1113 Paragraph 67: “the example processes of FIGS. 7, 8, 9, and 10 may be implemented using executable instructions (e.g., computer and/or machine readable instructions) stored on a non-transitory computer and/or machine readable medium”)  two or more files corresponding to the videos captured using the first and second ones of the plurality of imaging sensors; (Paragraph 84: “At block 1004, the composite image generator 416 creates and composite image file to store the associated vitals data with the image data as one.” ; Fig.7, step 708 and Paragraph 78: “At block 708 … the vitals aggregator 412 may receive image data from the image data source 306 and process, tagged, and new vitals data from the vitals database 410.” ;  Fig.8, step 802 and paragraph 65: “the vitals aggregator 412 in communication with the example user interface 200 to provide acceptable data to the composite image generator 416. The data flow of FIG. 6, at 602, begins when the image data source 306 provides a first image data acquisition trigger to the video capturing device 106.” ; Paragraph 58: “The example vital analyzer 308 includes the example vitals database 410 to store vital information 402 and vitals data received from the vitals data manager 408.” and 
combine the two or more files into a single video file representative of the recording session.  (Fig.7, step 714 and Paragraph 83: “At block 714 … the composite image generator 416 generates the composite image.” and Fig.9, step 902, 908 ; Paragraph 84: “At block 1004, the composite image generator 416 creates and composite image file to store the associated vitals data with the image data as one.”)


Regarding claim 14, Nye discloses wherein the portable X-ray scanner (Paragraph 19: “By providing imaging services via a mobile or portable x-ray imaging device,”)  comprises a second one of the one or more computing devices, configured to:
 control the X-ray tube; (Fig.7, step 704 and Paragraph 70: “aggregate system 300 initiates an x-ray image capture at block 704” or  Paragraph 30 : “computed radiography (CR) plates are a digital replacement of conventional x-ray film radiography which utilizes a flexible phosphor imaging plate to capture a digital image instead of conventional photographic film. For example, the image data source 306 may expose an imaging plate to x-rays, digitize the plate by a laser scanner, remove the x-rays off the plate, and then display the digitized image on the example user interface 200.”  ; Paragraph 87: “The processor 1112 of the illustrated example is hardware. For example, the processor 1112 can be implemented by one or more integrated circuits, logic circuits, microprocessors, GPUs, DSPs, or controllers from any desired family or manufacturer.”)
initiate the recording session on the portable X-ray scanner ;(Fig.7, block 704 and Paragraph 70: “the example aggregate system 300 initiates an x-ray image capture at block 704. For example, the image data source 306 may need to load a patient record before the process of capturing an x-ray image begins, and initiating x-ray image capture initiates the process.”)
capture the one or more images using the first one of a plurality of imaging sensors (Fig.3, image data source 306) of the portable X-ray scanner; (Paragraph 30: “ image data source 306 may be a conventional x-ray device that utilizes a film to capture the x-ray image, a stationary x-ray device, or any other type of radiography device that produces an output image of the internal structures of a patient's body.”; Fig.8, step 802 and Paragraph 71: “The vitals capturer 302 receives the trigger from the image data source 306. For example, the trigger may be an instruction, a notification, etc. that provides power to the example vitals capturing devices 106, 108 of the vitals capturer 302.”).
capture the one or more videos using the second one of the plurality of imaging sensors; (Fig.1, video capturing device 106); Fig.8, step 806 and Paragraph 72: “At block 806, the example vitals capturer 302 has determined the video capturing device 106 is available and the video capturing device 106 captures frames of the example vitals monitor 112 of FIG. 1. For example, the video capturing device 106 is previously positioned to focus on the vitals monitor 112. When the video capturing device 106 is activated, the device records the image in frames (e.g., number of images that are projected per second, per minute, etc.).”).
store the two or more files corresponding to the one or more images and one or more videos captured using the first and second ones of the plurality of imaging sensors; (Paragraph 84: “At block 1004, the composite image generator 416 creates and composite image file to store the associated vitals data with the image data as one.” ; Fig.7, step 708 and Paragraph 78: “At block 708 … the vitals aggregator 412 may receive image data from the image data source 306 and process, tagged, and new vitals data from the vitals database 410.” ;  Fig.8, step 802 and paragraph 65: “the vitals aggregator 412 in communication with the example user interface 200 to provide acceptable data to the composite image generator 416. The data flow of FIG. 6, at 602, begins when the image data source 306 provides a first image data acquisition trigger to the video capturing device 106.” ; Paragraph 58: “The example vital analyzer 308 includes the example vitals database 410 to store vital information 402 and vitals data received from the vitals data manager 408.”)  and 
transmit the two or more files to the external computing device. (Paragraph 92: “The interface circuit 1120 of the illustrated example also includes a communication device such as a transmitter, a receiver, a transceiver, a modem, a residential gateway, a wireless access point, and/or a network interface to facilitate exchange of data with external machines (e.g., computing devices of any kind) via a network 1126.”, it shows that ) 

Regarding claim 15, Nye discloses further comprising one or more input devices configured to change between the first one of the plurality of imaging sensors and the second one of the plurality of imaging sensors for capturing video. (Paragraph 64: “. At 504, the vitals capturer 302 activates one and/or both of the vitals capturing devices 106, 108. In some examples, one vitals capturing device may be activated and the other is not.” it shows that a vital camera 106 can be change “between the first or second one of the plurality of imaging sensors for captured video.” )

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wick et al (U.S. 20200219255 A1), “SYSTEMS AND METHODS FOR RADIOGRAPHIC AND PHOTOGRAPHIC IMAGING OF PATIENTS”, teaches about systems and methods for acquiring and combining different forms of patient data, such as radiologic and photographic images, to improve the diagnosis, treatment, and/or capacity for accurately identifying and/or predicting disease states or other infirmities within a patient.
Schwartz et al (U.S. 20180110398 A1), “AUTOMATED SYSTEM FOR MEDICAL VIDEO RECORDING AND STORAGE”, teaches about a method and device for automatically recording a video output signal from an endoscopy device. Video image data is received at a video capture device, and transmitted with associated metadata to a server. Also, the video capture device is operable to analyze the video image data to identify a recording stop indicator for the recording session as a function of the predetermined threshold conditions for the video image data, set a recording stop timestamp and transmit recording stop timestamp data for storage for the recording session in the database.
Harris (U.S. 20120075488 A1), “SYSTEM AND METHDOD FOR CAPTURING AND DISPLAYING STILL PHOTO AND VIDEO CONTENT”, teaches about a video capture device that can record a series of video frames and capture still images at a different resolution than the video frames and store the video frames and still images as a single file.
Mostafavi et al (U.S. 20140371581 A1), “METHOD AND SYSTEM FOR RADIATION APPLICATION”, teaches about a method for generating one or more images includes collecting data samples representative of a motion of an object, acquiring image data of at least a part of the object over a time interval, synchronizing the data samples and the image data to a common time base, and generating one or more images based on the synchronized image data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571)-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY TRAN/            Examiner, Art Unit 2665        
       

/BOBBAK SAFAIPOUR/            Primary Examiner, Art Unit 2665